DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species (A1), and (A3) in the reply filed on December 18, 2020, is acknowledged.  It is noted that this is an improper election of species as only one species is to be elected for examination.  During a telephone call with Charles Greene on January 14, 2021, it was confirmed that applicants wish to elect Species (A3).  
Claims 13-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention while claim 12 is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on December 18, 2020. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Appl. Publ. No. JP 2009-091186 to Yamashita, et al. (hereinafter “Yamashita”). 
Regarding claim 1, Yamashita teaches an apparatus for producing an ingot (see, e.g., the Abstract, Figs. 1-16, and entire reference) comprising:
a crucible body comprising an opening and in which raw materials are accommodated (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach a crucible body (101) having an opening which accommodates raw material (13)); and
a lid assembly located at the opening and comprising a portion fixed to the crucible body (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach a lid assembly comprised of a protective portion (105) and a holding portion (103) fixed to the opening of the crucible (101)),
wherein the lid assembly comprises:
a placement hole comprising open upper and lower ends (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that the holding portion (103) forms a placement hole comprising open upper and lower ends); 
a frame member arranged along a periphery of the opening while surrounding a periphery of the placement hole (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that the holding portion (103) forms a frame which is arranged around a periphery of the crucible (101) opening and defines the placement hole); and
a core member located in the placement hole and movable upward and downward with respect to the frame member (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that the protective portion (105) is located in the placement hole within the holding portion (103) and is movable upward and downward with respect to the holding portion (103); it is noted that once the protective portion (105) has been moved upwards it may again be moved downwards and, hence, is considered as being movable upward and downward).  
Regarding claim 2, Yamashita teaches that an outer peripheral diameter of the core member is less than a peripheral diameter of the placement hole (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that the inner circumference of the protective portion (105) fits within the placement hole in the holding portion (103) and, hence, necessarily possesses a smaller diameter).  
Regarding claim 18, Yamashita teaches an apparatus for producing an ingot (see, e.g., the Abstract, Figs. 1-16, and entire reference), comprising:
a crucible (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach a crucible body (101) having an opening which accommodates raw material (13));
a lid assembly disposed on the crucible, wherein the lid assembly comprises: a placement hole (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach a lid assembly comprised of a protective portion (105) and a holding portion (103) fixed to the opening of the crucible (101) with the holding portion (103) possessing a placement hole); and
a core member disposed in the placement hole to move up to increase volume in the crucible and move down to decrease volume in the crucible (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that the protective portion (105) is located in the placement hole within the holding portion (103) and is movable upward and downward with respect to the holding portion (103) such that a total volume within the crucible (101) increases or decreases, respectively; it is noted that once the protective portion (105) has been moved upwards it may again be moved downwards and, hence, is considered as being movable upward and downward).
Regarding claim 19, Yamashita teaches a seed crystal fixing unit disposed in the crucible in contact with the core member (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that a substrate (11) is located on a holding portion (101a) at a top end of the crucible (101) and supports an AlN crystal (12);  in this case the AlN crystal (12) may be considered as the seed crystal since at least apportion of the AlN crystal (12) serves as a seed for continued crystal growth while the substrate (11) may be equated with the seed crystal fixing unit; furthermore, the substrate (11) is in contact with the protective portion (105)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of U.S. Patent Appl. Publ. No. 2013/0171402 to Straubinger, et al. (“Straubinger”). 
Regarding claim 3, Yamashita teaches a seed crystal fixing unit located at a top end of the crucible body or between the crucible body and the lid assembly and comprising a seed crystal (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that a substrate (11) is located on a holding portion (101a) at a top end of the crucible (101) and supports an AlN crystal (12), the AlN crystal (12) may be considered as the seed crystal since at least a portion of the AlN crystal (12) serves as a seed for continued crystal growth while the substrate (11) may be equated with the claimed seed crystal fixing unit), wherein the seed crystal fixing unit and the core member meet each other at one or more points (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that the holding portion (103) and protective portion (105) contact a back surface (11b) of the substrate (11)).  
Even if it is assumed arguendo that Yamashita does not teach a seed crystal fixing unit this would have been obvious in view of the teachings of Straubinger.  In Figs. 1-2 and ¶¶[0033]-[0048] as well as elsewhere throughout the entire reference Straubinger teaches an analogous embodiment of a sublimation growth system (1) in which the seed crystal (8) is adhered to a seed holder (22) which is supported by a recessed side wall (25) located within the crucible (3).  The use of the seed holder (22) minimizes bending or curving of the seed crystal (8) and promotes more uniform heating during crystal growth.  Thus, an ordinary artisan would be inclined to utilize a seed crystal fixing unit analogous to the seed holder (22) in Fig. 2 of Straubinger to support the seed crystal in the crystal growth apparatus of Yamashita with the motivation for doing so being to minimize bending or curving of the seed crystal and promote more uniform heating during crystal growth.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 4, Yamashita does not explicitly teach that the upward and downward movements of the core member eliminate or relieve compressive stress caused by warpage of the seed crystal fixing unit that is generated by rising temperature of the crucible body or its inner part.  However, since Figs. 1-2 and ¶¶[0046]-[0061] as well as elsewhere throughout the entire reference teach that the protective portion (105) is moved between a first position in which it contacts the holding portion (103) and the substrate (11) and a second position in which it is raised above the holding portion (103) and the substrate (11), the resulting gap between the substrate (11) and the protective portion (105) during crystal growth will necessarily cause or, alternatively, would be reasonably expected to cause compressive stresses resulting from warpage of the substrate (11) with increasing temperature to be relieved since the substrate (11) will be free to expand and contract once it is no longer in contact with the protective portion (105).  
Regarding claim 5, Yamashita teaches that an outer periphery of a lower surface of the core member is spaced apart from the periphery of the placement hole by a predetermined gap (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that when the protective portion (105) is raised it is separated from the placement hole within the holding portion (103) by a predetermined gap).
Regarding claim 6, Yamashita does not explicitly teach that the gap is 10 m or more.  However, since Figs. 1-2 and ¶¶[0046]-[0061] of Yamashita teach that the protective portion (105) is raised by an amount sufficient to allow gases to pass between the protective portion (105) and the holding portion (see specifically Fig. 2(B)), the gap therebetween must necessarily be or, alternatively, would be reasonably expected to be more than 10 m in order for the crystal growth apparatus (100) to function according to its intended purpose since a gap of less than 10 m would not allow sufficient gas to pass therebetween.  Alternatively, it would have been within the capabilities of an ordinary artisan to raise and lower the protective portion (105) by predetermined amounts and utilize routine experimentation to determine the optimal separation between the protective portion (105) and the holding portion (103) necessary to permit the desired amount of gas(es) to flow therebetween during crystal growth.  
Regarding claim 7, Yamashita teaches that the seed crystal fixing unit comprises i) the seed crystal disposed on a front surface thereof and from which an ingot is grown (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that an AlN crystal (12) is formed upon and, hence, is disposed on a front surface of the substrate (11) and that an ingot is grown therefrom), and ii) a seed crystal holder in direct contact with a rear surface of the seed crystal and adapted to fix the seed crystal (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that the substrate (11) is in direct contact with a rear surface of the AlN crystal (12)). 
Alternatively, as noted supra with respect to the rejection of claim 3, even if it is assumed arguendo that Yamashita does not teach a seed crystal fixing unit this would have been obvious in view of the teachings of Straubinger.  In Figs. 1-2 and ¶¶[0033]-[0048] as well as elsewhere throughout the entire reference Straubinger teaches an analogous embodiment of a sublimation growth system (1) in which the seed crystal (8) is adhered to and fixed in place by a seed holder (22) which is supported by a recessed side wall (25) located within the crucible (3).  The use of the seed holder (22) with a rear surface of the seed crystal (8) in direct contact with a front of the seed holder (22) minimizes bending or curving of the seed crystal (8) and promotes more uniform heating during crystal growth.  Thus, an ordinary artisan would be inclined to utilize a seed crystal fixing unit analogous to the seed holder (22) in Fig. 2 of Straubinger to support the seed crystal from a rear surface thereof in the crystal growth apparatus of Yamashita with the motivation for doing so being to minimize bending or curving of the seed crystal and promote more uniform heating during crystal growth.  
Regarding claim 8, Yamashita does not explicitly teach that an outer peripheral diameter of the core member is 0.7 to 1.2 times greater than a diameter of the seed crystal.  However, Figs. 2-3 show that at least a topmost region an outer diameter of the protective portion (105) is substantially the same as or slightly smaller than the diameter of the AlN crystal (12) and, hence, is 1.0 times greater.  Alternatively, in Figs. 5A-B and ¶¶0072]-[0074] Yamashita teaches that during crystal growth exposed portions on the back surface (11b) of the substrate (11) are sublimated when the protective portion (105) is raised with the diameter of the sublimated area being determined by the inner diameter of the holding portion (103) and outer diameter of the protective portion (105).  .  

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of U.S. Patent Appl. Publ. No. 2009/0087645 to Mizuhara, et al. (“Mizuhara”). 
Regarding claim 9, Yamashita teaches that the core member comprises a plate (see, e.g., Figs. 1-2 and  ¶¶[0046]-[0061] which teach a protective member (105) which may be broadly considered as in the form of a plate or plate-like member), but does not explicitly teach that the plate is made of graphite.  However, in Fig. 3 and ¶¶[0066]-[0073] Mizuhara teaches an analogous embodiment of a system for the growth of an AlN crystal (8) in which the crucible (1) and seed crystal substrate protector (4) are made of graphite.  Thus, in view of the teachings of Mizuhara an ordinary artisan would be motivated to produce the protective member (105) of Yamashita from graphite due to its insulative properties and ability to withstand the elevated temperatures necessary for crystal growth.  Moreover, the use of graphite for the protective member (105) would involve nothing more than the use of a known material according to its intended use.  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of U.S. Patent Appl. Publ. No. 2014/0220298 to Mark Loboda (“Loboda”). 
Regarding claim 10, Yamashita teaches that the frame member comprises a frame body having a predetermined thickness located on an upper end of the opening of the crucible body and an extension connected to the frame body (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that the holding portion (103) possesses a frame body having a predetermined thickness on an upper end of the opening to the crucible (101) with an extension which extends into an opening of the crucible (101), but does not explicitly teach that the extension is in contact with an inner periphery of the opening of the crucible body.  However, absent a showing of unexpected results, expanding the diameter of the lower section of the holding portion (103) which is provided below the top opening of the crucible (101) such that it contacts the inner walls of the crucible (101) may be considered as a change in shape and/or size which does not modify the operation of the crystal growth apparatus and, hence, is prima facie obvious.  See MPEP 2144.04(IV)(A).  In this case an ordinary artisan would be motivated to expand the diameter of the lower section of the holding portion (103) such that it contacts an inner periphery of the opening of the crucible body in order to ensure that it remains centered within the crucible at all times.  This is supported by, for example, Figs. 1-4 and ¶¶[0047]-[0055] of Loboda which teach an analogous embodiment of a sublimation crystal growth apparatus in which the crucible (40) includes a lid (55) having a graphite retainer (53) which is placed below the lid and in contact with an inner periphery of the opening to the crucible (40).  In Loboda the retainer (53) is utilized in a similar manner, namely to prevent the seed from moving vertically during crystal growth.  Thus, in view of the teachings of Lobdoa an ordinary artisan would be motivated to expand the outer diameter of the lower section of the holding portion (103) in Figs. 2-3 of Loboda such that 
Regarding claim 11, Yamashita teaches that the core member comprises a vertical center as an imaginary line passing vertically through a center of the core member (see, e.g., Figs. 1-2 and ¶¶[0046]-[0061] which teach that the protective portion (105) a vertical center with an imaginary line passing vertically through its center), but does not explicitly teach that it is circular or toroidal in cross section when viewed from a plane perpendicular to the vertical center.  However, in Figs. 1-4, ¶[0021], and ¶¶[0047]-[0055] as well as elsewhere throughout the entire reference Loboda teaches analogous embodiments of a sublimation crystal growth apparatus in which the cell or crucible (40) is comprised of a right-angle cylinder with Figs. 2-4 specifically showing that the lid (55) and substrate (48) possess a circular cross-sectional shape.  Thus, an ordinary artisan would be motivated to utilize a protective portion (105) and holding portion (103) having a circular cross-sectional shape with a matching cylindrical-shaped crucible (101) in order to facilitate the use of circular substrates or wafers and to avoid the presence of dead zones in square or rectangular shaped crucibles (i.e., due to the presence of corners).  It is also noted that Fig. 5A shows that the substrate (11) possesses a circular shape, so it would be reasonable to expect that the protective portion (105) also has a circular cross-section. 

Conclusion
In at least Figs. 2 and 7-8 as well as the entirety of Japanese Patent Appl. Publ. No. 2012-240906 disclose embodiments of a sublimation growth system in which core members (51) and (52) are located within a frame member (33) which supports a seed crystal (35).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714